LEVIN H. CAMPBELL, Chief Judge
(concurring).
I join in Judge Coffin’s opinion because his analysis seems the most consistent with what the Supreme Court has said to date. The Court will soon, however, be studying for the first time the very sort of matter now before us, see Rutan v. Republican Party of Illinois, 868 F.2d 943, 949-51 (7th Cir.1989) (en banc), cert. granted, — U.S. —, 110 S.Ct. 48, 107 L.Ed.2d 17 (1989); and I hope that, upon further analysis, the Court will decide against allowing state employees to sue for job changes that fall short of actual or constructive discharges.
Judge Breyer has brilliantly highlighted the dangers of our present position. Whatever good may occasionally result from allowing recovery for deprivation of job responsibilities and perks, is outweighed by the pressures the existence of such an action will impose upon the government. The threat of such lawsuits could deter administrators from making needed reorganizations and personnel shifts.
Judge Coffin does as well as can be done in setting out criteria to separate meritorious from spurious claims. But the intricacy of the necessary analysis makes it difficult to predict outcomes. Many situations will involve uncertainty until resolved in court. The only sure way for an administrator to avoid liability will be to avoid changing the status quo. Thus the voters’ mandate for change may go unheeded. In my view, the Constitution should never be read as providing for this kind of relief.
Torres-Hernandez exemplifies a scenario to be expected in many of these cases. I completely share Judge Breyer’s disbelief that recovery is a serious possibility here. Nonetheless, for the time being, I join my colleagues in vacating and remanding, thus leaving that case alive for the moment at least. I do so solely in the interests of uniformity and because I hesitate to cut plaintiff off until the Supreme Court has had time to establish the ultimate standard.